DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Compeau (U.S. 2017/0224175).  Compeau teaches a cooking utensil 1, 2 with at least one handle structure 1, wherein the cooking utensil comprising a bottom wall 26 and an upright side wall 27 with an outer side (figure 1), wherein the at least one handle structure 1 is arranged against the outer side (at 7; figure 1) of the upright side wall 27, wherein the at least one handle structure 1 comprises a gripping part (outer  by a user, and wherein the at least one handle structure comprises a phase-change material (14; paragraphs [0047] and [0071]).  The phase change material is enclosed between the at least one handle structure and the outer side of the upright side wall (the phase change material is enclosed in the handle and is located between the upright side wall of the utensil and the end of the handle at lead line 22 in figure 1; the phase change material is located in a radial direction between the radially outer end of the handle and the upright side wall).
Regarding claim 2, the at least one handle structure 1 has an inner side (figure 5) and an outer side (figure 4), wherein the gripping part (shown generally at lead line 28 in figure 4) is provided on the outer side (figure 4) and the phase-change material 14 is provided in a recess (cavity 28) on the inner side (figure 5) of the at least one handle structure 1.
Regarding claim 4, the recess 28 comprises a plurality of compartments (intercommunicable compartments divided by 16, 11)  and wherein phase-change material 14 is provided in the compartments.
Regarding claim 20, the phase-change material 14 has a melting temperature of between 55°C and 950C (see paragraph [0048]).

Claims 1, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (U.S. 6,305,272).  Lin teaches a cooking utensil 10, 11, 12 with at least one handle structure (comprised of the outer wall of 10, and elements 11, 12, 14), wherein the cooking utensil comprising a bottom wall (figure 4) and an upright side wall (inner wall of 10) with an outer side (outer surface of the inner wall of 10), wherein the at least one handle structure (outer wall of 10, and elements 11, 12, 14) is arranged against  by a user, and wherein the at least one handle structure comprises a phase-change material (14; col. 2 lines 11-23). The phase change material 14 is enclosed between the at least one handle structure and the outer side of the upright side wall (the phase change material is enclosed in the handle and is located between the inner wall of 10 which is considered the upright side wall, and the outer wall of 10 which is considered an element of the handle structure).
Regarding claim 12, the phase-change material 14 of the at least one handle structure 14, 11, 12 extends through an angle of at least 250°, (extends 360 degrees about vessel 10 circumference).
Regarding claim 13, the phase-change material 14 is situated in a band around substantially the whole circumference of the outer side of the upright side wall (extends 360 degrees about vessel 10 circumference).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 3 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Compeau (U.S. 2017/0224175).  
Regarding claim 3, Compeau discloses the claimed invention except for the distance between the phase change material and the bottom wall being less than 4cm.  Compeau does teach that it is known to provide the handle on a plurality of cooking vessels having a plurality of different sidewall heights (see paragraph [0028]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the vessel of Compeau with the distance between the phase change material and the bottom wall being less than 4cm, in order to provide the handle on a shallow frying pan type of cooking vessel and since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 22, Compeau discloses the claimed invention except for the second handle.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the vessel of Compeau with a second handle, in order to allow the user to lift heavier containers with two hands and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 23, wherein the first and the second handle structures are capable of being arranged substantially opposite each other against the outer side of the upright side wall, since they are detachable and can be attached anywhere along the circumference.
Regarding claim 24, the first and second handle structures are attached to each other all around the outer side of the upright side wall, since the handle are capable of being attached anywhere along the circumference.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Compeau (U.S. 2017/0224175) in view Redjal et al. (U.S. 2020/0281398).  
Regarding claims 5 and 6, Compeau discloses the claimed invention except for the phase change material being housed in a pouch within the handle.  Redjal et al.  teaches that it is known to provide a phase change material within a pouch (see paragraph [0016]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the vessel of Compeau with the phase change material being housed in a pouch, as taught by Redjal et al., in order to contain the phase change material and prevent it from coming out of the cavity of the handle.
Further regarding claim 7, the pouch comprises a first wall and a second wall (figure 6A of Redjal et al.), wherein a peripheral part of the second wall is attached to a peripheral part of the first wall (figure 6A of Redjal et al.), and wherein a high vacuum exists prevails in the pouch (paragraph [0016] of Redjal et al.).
Further regarding claim 8, the pouch is adapted to be pressed in fitting manner against the outer side of the upright side wall (it is capable of being press fit within the cavity).  It has been held that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985)
Further regarding claim 9, the pouch comprises a plurality of compartments which are separated from each other by a pliable strip 11 of modified invention of Compeau.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Compeau (U.S. 2017/0224175) in view of Whitmer (U.S. 2005/0167435).  Compeau discloses the claimed invention except for the mounting plate.  Whitmer does teach that it is known to provide a vessel with a mounting plate for attachments  (see paragraph [0040]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the vessel of Compeau with a mounting plate for attachment of the handle, as taught by Whitmer, in order to strengthen and prevent damage to the vessel wall.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Compeau (U.S. 2017/0224175) in view of Servaites et al. (U.S. 2021/0022560).  Compeau discloses the claimed invention except for the handle being made of stainless steel.  Servaites et al. does teach that it is known to provide a vessel with a handle made of stainless steel (see paragraph [0036]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the vessel of Compeau with the handle being made of stainless steel, as taught by Servaites et al., in order to use a well known material of sufficient strength, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Claims 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S. 6,305,272). 
Regarding claim 18, Lin discloses the claimed invention except for the thickness of the phase change material being between 2 and 10 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the vessel of Lin with the thickness of the phase change material being between 2 and 10 mm, in order to provide sufficient thermal properties, and since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 19, Lin discloses the claimed invention except for the phase change layer being configured to release per square centimeter of surface area a heat energy of between 50 joule and 200 joule.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the vessel of Lin with the phase change layer being configured to release per square centimeter of surface area a heat energy of between 50 joule and 200 joule, in order to provide sufficient thermal properties, and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 21, Lin discloses the claimed invention except for wherein the number of grams of phase-change material relative to the volume of the cooking utensil lies between 40 and 200 g/1.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the vessel of Lin with wherein the number of grams of phase-change material relative to the volume of the cooking utensil lies between 40 and 200 g/1, in order to provide sufficient thermal properties, and since it has been held that “where the general conditions of a claim In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant's arguments filed August 27, 2021 have been fully considered but they are not persuasive. Applicant’s amendment filed August 27, 2021 is sufficient to overcome the rejection under 35 U.S.C. 112, set forth in the previous Office Action.  
Applicant argues that Compeau does not teach that the phase change material is enclosed between the at least one handle structure and the outer side of the upright side wall.  It is the examiner’s position that Compeau meets this limitation, to the degree set forth in the claim.  Compeau teaches that the phase change material is enclosed in the handle and is located in a radial direction between the upright side wall of the utensil and the end of the handle at lead line 22 in figure 1.  In other words, the phase change material  of Compeau is located in a radial direction between the radially outer end of the handle and the upright side wall.
Applicant argues that Lin does not teach that the phase change material is enclosed between the at least one handle structure and the outer side of the upright side wall.  It is the examiner’s position that Lin meets this limitation, to the degree set forth in the claim.  The upright side wall of Lin can be the inner wall of 10.  The outer wall of 10 can be considered an element of the handle structure, to the degree set forth in the claims.  With this interpretation, Lin teaches that the phase change material is enclosed in the handle (as it is located between the outer wall of 10 and element 11) and is located in a radial direction between the upright side wall of the utensil (the inner wall of 10) and the handle.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736